Citation Nr: 1204193	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-03 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether a substantive appeal of a denial of the claim of service connection for diabetes mellitus was timely filed.

2.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim for service connection for right leg disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for cervical spine disability.

5.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1974.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a February 2007 decisional letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a letter received in April 2011 the Veteran appeared to be addressing matters related to a September 2009 RO decision (as discussed in a January 2011 deferred rating decision and February 15, 2011 RO correspondence).  The Veteran's representative has referenced the Veteran's April 2011 letter as being pertinent to the issue on appeal.  To the extent that it may arguably be related to the present appeal, the Board finds that the letter is essentially cumulative of a letter received from the Veteran in February 2007, and it is not necessary to obtain a waiver of initial RO consideration of this evidence.

The issues of whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, whether new and material evidence has been received to reopen a claim for service connection for right leg disability, whether new and material evidence has been received to reopen a claim for service connection for cervical spine disability, and entitlement to service connection for low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On July 12, 2004, the RO mailed notification to the Veteran of its July 2004 decision that denied, in pertinent part, service connection for diabetes mellitus.

2.  A notice of disagreement (NOD) challenging the denial of service connection for diabetes mellitus was received in August 2004.

3.  A statement of the case (SOC) continuing the denial of service connection for diabetes mellitus was mailed to the Veteran on November 16, 2006; he was informed that to perfect his appeal he must submit a Substantive Appeal or request an extension 60 days from the date of the letter.

4.  A Substantive Appeal from the Veteran was received on February 2, 2007.

5.  The Veteran was not rated incompetent by VA, and is not shown to have had a physical, mental, or legal disability which prevented the timely filing of a Substantive Appeal on his own behalf.


CONCLUSION OF LAW

The Veteran did not timely perfect an appeal of the July 2004 decision which denied service connection for diabetes mellitus, and the Board has no jurisdiction to address this matter.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.109(b), 19.30, 20.101, 20.200, 20.202, 20.300, 20.302, 20.303 20.305 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board concludes that VA notification requirements are satisfied.  In a November 2006 cover letter to the SOC regarding the denial of service connection for diabetes mellitus, the RO notified the Veteran of the time limit for filing a Substantive Appeal.  A February 2007 RO letter informed him that he had not complied with these time limits and told him how he could appeal the determination that his appeal was untimely.  A November 2007 SOC explained why his February 2007 Substantive Appeal was not considered timely filed

The evidentiary record in the matter of timeliness is complete, and the Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

Under 38 U.S.C.A. § 7105, an appeal to the Board must be initiated by a timely filed NOD in writing and completed, after an SOC has been furnished, by a timely filed Substantive Appeal.  The Substantive Appeal can be set forth on a VA Form 9 or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to errors of fact or law made by the RO.  38 C.F.R. §§ 20.200, 20.201, and 20.202.

The NOD and the Substantive Appeal must be filed with the VA office that entered the determination with which disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the benefit being sought is granted in full.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.  The SOC is to be mailed to the claimant at his or her most recent address of record, with a copy provided to the claimant's representative, if any.  38 C.F.R. § 19.30(a).

Thereafter, a claimant must file a substantive appeal.  To be considered timely, the Substantive Appeal must be filed within 60 days from the date that the RO mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed.  38 U.S.C.A. § 20.302(b).  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  If the postmark is not of record, the postmark date will be presumed to be five days prior to the day of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded. In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(a), (b).

If an appeal is not filed by a claimant personally, or by his or her representative, and the claimant is rated incompetent by VA or has a physical, mental, or legal disability which prevents the filing of an appeal on his or her own behalf, a notice of disagreement and a substantive appeal may be filed by a fiduciary appointed to manage the claimant's affairs by VA or a court, or by a person acting as next friend if the appointed fiduciary fails to take needed action or no fiduciary has been appointed.  38 C.F.R. § 20.301.

An extension of time for filing a Substantive Appeal may be granted on motion filed prior to the expiration of the time limit described above.  38 C.F.R. § 20.303.  If the claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, he or she "is statutorily barred from appealing the RO decision."  Roy V. Brown, 5 Vet. App. 554, 556 (1993).

There is a presumption of regularity that the Secretary properly discharged official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000).  The appellant may rebut that presumption by submitting "clear evidence" to the effect that VA's regular mailing practices are not regular or that they were not followed.  Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the appellant at his or her last known address has been returned as undeliverable, VA is entitled to rely on that address.  Cross v. Brown, 9 Vet. App. 18, 19 (1996).

Analysis

The Board finds that in this case the Veteran did not timely file either a Substantive Appeal or a request for an extension of time to do so.  By letter dated July 12, 2004 the RO notified the Veteran that his claim for service connection for diabetes mellitus was denied.  A NOD challenging the denial of service connection for diabetes mellitus was received in August 2004.  A SOC continuing the denial of service connection for diabetes mellitus was mailed to the Veteran on November 16, 2006; he was informed that to perfect his appeal he must submit a Substantive Appeal or request an extension 60 days from the date of the letter.

The Veteran's Substantive Appeal was not received until February 2, 2007, and there is no document in the file that was received on or before February 2, 2007, that could be construed as a Substantive Appeal as defined in 38 C.F.R. § 20.202, or as a request for an extension under 38 C.F.R. § 20.303.  Significantly, the Veteran does not dispute that his Substantive Appeal was not timely filed.

The Board acknowledges that the statutory timeline for the submission of a timely Substantive Appeal is not jurisdictional in nature, permitting the applicable timeliness requirement to be waived and/or tolled by VA, in some circumstances.  

Pursuant to 38 C.F.R. § 3.109(b), time limits for filing may be extended in some cases on a showing of "good cause."  However, in Corry v. Derwinski, 3 Vet. App. 231 (1992), the Court held that there is no legal entitlement to an extension of time, and that 38 C.F.R. § 3.109(b) commits the decision to the sole discretion of the Secretary.  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  Here, as noted above, there is no evidence that the Veteran filed for an extension.

The Board may, in its discretion, waive the timely filing of a Substantive Appeal in certain circumstances as held in Percy v. Shinseki, 23 Vet. App. 37 (2009).  The case at hand, however, is distinguishable from Percy, in that in this case the Veteran was never allowed to proceed under the impression that his late filing had been accepted and would be considered on the merits.  Here, by RO letter on November 16, 2006 the Veteran was advised that he had 60 days to file a Substantive Appeal or to file for an extension.  His VA Form 9, Substantive Appeal, was not received until February 2, 2007, and on February 9, 2007, the RO advised the Veteran that his Substantive Appeal could not be considered as timely submitted.  The Veteran appealed the RO's February 2007 determination and it was this matter (the matter of whether there was a timely filed Substantive Appeal with respect to the denial of service connection for diabetes mellitus) that was certified to the Board.  In sum, as there is no evidence that VA ever treated the Veteran's diabetes claim as if it had been timely appealed, it cannot be said that VA waived (either explicitly or implicitly) the issue of timeliness in the filing of the Veteran's Substantive Appeal.  Therefore, unlike in Percy, the Veteran in this case is not entitled to the expectation that VA (to include the Board) would treat his appeal (in the matter of service connection for diabetes mellitus) as timely filed.

There are other circumstances where VA's statutory period to perfect a timely appeal to the Board may be equitably tolled.  See Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S. Ct. 453 (1990).  VA's statutory filing time periods may be equitably tolled where the Veteran has "actively pursued his judicial remedies by filing a defective pleading during the statutory period" or "has been induced or tricked by [VA or an employee] into allowing the filing deadline to pass."  Irwin, 498 U.S. at 96.  Further, in certain circumstances, mental illness may justify tolling.  Barrett v. Principi, 363 F.3d 1316, 1320 (Fed. Cir. 2004).

In a February 23, 2007 statement the Veteran argued that he was unable to timely file his appeal because his place of residence was undergoing remodeling during the appeal period.  Even acknowledging that a May 1998 psychiatric report indicates that the Veteran has been treated for psychiatric disability, including dysthymic disorder, that same report noted that the Veteran had coherent thinking, and his intelligence and judgment were within normal limits.  While the veteran has occasionally indicated that he was "insane" or "crazy," these terms appear to have been the Veteran's way of saying that he had made some bad decisions.  It is neither shown, nor alleged, that the Veteran has ever been rated incompetent.  In this regard, the Board notes that the Veteran's claims file contains multiple VA treatment records dated during the pertinent time period concerning this appeal (for example, from September 2005 to April 2007) that contain no indication that the Veteran lacked cognitive functioning or had symptoms of a debilitating mental health disability.  It appears as if the Veteran has always managed his own financial affairs (albeit with recent difficulties), and has never had a fiduciary appointed on his behalf.  In sum, the Board finds the evidence of record does not suggest that the Veteran's failure to file a timely Substantive Appeal was the direct result of a mental illness that rendered him incapable of rational thought or deliberate decision making or incapable of handling his own affairs.  Barrett, 363 F.3d at 1321.

In sum, the Veteran did not perfect a timely appeal of the denial of his July 2004 diabetes mellitus service connection claim, and equitable remedies are not properly for application given the present facts.  Accordingly, absent a timely Substantive Appeal or a timely request for an extension of time for submission, and with no good cause shown for waiver of timeliness of a Substantive Appeal, the Board, in its discretion, declines to adjudicate the claim on the merits.

ORDER

The appeal to establish that the Veteran timely filed a Substantive Appeal in the matter of a July 2004 RO denial of service connection for diabetes mellitus is denied; the appeal from the July 2004 rating decision, seeking service connection for diabetes mellitus, is dismissed for lack of jurisdiction.


REMAND

By rating decision in August 2007 the RO denied, in pertinent part, the Veteran's application to reopen a claim of service connection for diabetes mellitus, right leg disability, and cervical spine disability, and also denied the Veteran's claim of service connection for low back disability.  In a statement received in November 2007 the Veteran essentially expressed disagreement with the denial of those issues.  While a rating decision adjudicating these issues was mistakenly issued in September 2009, appropriate action, including issuance of a statement of the case on these issues, is necessary.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  While the issue of an increased rating for hearing loss was also part of the August 2007 RO decision, that issue has already been addressed in a January 2011 statement of the case.

Accordingly, the case is hereby REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Provide the Veteran with a statement of the case on the issues of whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, whether new and material evidence has been received to reopen a claim for service connection for right leg disability, whether new and material evidence has been received to reopen a claim for service connection for cervical spine disability, and entitlement to service connection for low back disability.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if he wishes to complete an appeal on those issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


